United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1648
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Aaron E. Winters, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 20, 2019
                            Filed: December 30, 2019
                                  [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Aaron E. Winters, Jr., appeals the district court’s1 denial of a certificate of
innocence under 28 U.S.C. § 2513. Our review of the record satisfies us that the

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
district court did not abuse its discretion as the factual record indicates that Winters
possessed the firearm as charged, that his possession constituted additional offenses
against the United States and the State of Missouri, and Winters’s own conduct
brought about his prosecution. See United States v. Racing Servs., Inc., 580 F.3d
710, 713 (8th Cir. 2009) (petitioner for certificate of innocence must persuade district
judge he is “truly innocent of all crimes to qualify for civil damage relief” under 28
U.S.C. § 1495) (emphasis in original); see also United States v. Mills, 773 F.3d 563,
567-69 (4th Cir. 2014) (petitioner whose conviction for being felon in possession of
firearm had been vacated was properly denied certificate of innocence under § 2513
where he was charged with possessing guns and that possession constituted other
crimes). The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-